EXHIBIT 10.1.4

 

RECORDING REQUESTED BY:   AND WHEN RECORDED MAIL TO:   Ernest Riffenburgh, Esq.
Gresham Savage Nolan & Tilden, PC 550 E Hospitality Lane Suite 300 SPACE ABOVE
THIS LINE FOR RECORDER’S USE San Bernardino, CA 92408  

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

MADE BY

KAISER EAGLE MOUNTAIN, LLC,

a Delaware limited liability company (“Trustor”)

TO

FIRST AMERICAN TITLE INSURANCE COMPANY (“Trustee”)

IN FAVOR OF

CIL&D, LLC,

a Delaware limited liability company (“Beneficiary”)

THIS SECURITY INSTRUMENT CONSTITUTES A FIXTURE FILING UNDER SECTION 9-334,
9-501(a)(1) AND 9-502 OF THE COMMERCIAL CODE OF THE STATE OF CALIFORNIA. TO THE
EXTENT THE GOODS ARE FIXTURES UNDER THE LAWS OF THE STATE OF CALIFORNIA, THE
FIXTURES ARE OR SHALL BECOME FIXTURES ON THE REAL PROPERTY LOCATED IN THE COUNTY
OF RIVERSIDE, STATE OF CALIFORNIA, MORE PARTICULARLY DESCRIBED ON EXHIBIT A
ATTACHED HERETO, COMMONLY KNOWN AS EAGLE MOUNTAIN. THE NAME OF THE RECORD OWNER
OF THE REAL PROPERTY IS KAISER EAGLE MOUNTAIN, LLC

This DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (“Deed of Trust”), is effective as of June 29, 2015 (the
“Effective Date”), by and among KAISER EAGLE MOUNTAIN, LLC, a Delaware limited
liability company (“Trustor”), having an address at c/o Eagle Crest Energy
Company, 3000 Ocean Park Blvd, Suite 1020, Santa Monica, CA 90405, Attn: J.
Douglas Divine; FIRST AMERICAN TITLE INSURANCE COMPANY (“Trustee”), having an
address at 3281 East Guasti Road, Suite 440, Ontario, California 91761, Attn:
Mary L. Brown and CIL&D, LLC, a Delaware limited liability company
(“Beneficiary”), having an address at 337 N. Vineyard Ave., 4th Floor, Ontario,
CA 91764, Attn: Richard E. Stoddard.



--------------------------------------------------------------------------------

1. Grants; Obligations Secured.

1.1 Real Property. To secure the full and timely payment and performance of the
Secured Obligations, so long as any of the Secured Obligations remain
outstanding and upon the trust, terms and conditions contained herein, Trustor
irrevocably GRANTS, BARGAINS, SELLS AND CONVEYS to Trustee, its successors and
assigns, in trust, with power of sale and right of entry and possession, all of
Trustor’s present and future estate, right, title and interest in and to all of
the following real property and interests in real property, now owned or
hereafter acquired (collectively the “Property”):

(a) that certain real property, and those interests in real property (including,
without limitation, all Mining Claims) located in the County of Riverside, State
of California, described as set forth on Exhibit “A” attached hereto and
incorporated by this reference (the “Real Property”), (b) to the extent
permitted under applicable law, all present and future appurtenances to the Real
Property, including, without limitation, all rights of way and easements
benefiting the Real Property; (c) all improvements and fixtures now or hereafter
on the Real Property, (d) to the extent permitted under applicable law, all
present and future leases, licenses, franchises, concessions, subleases, rental
agreements and other agreements for possession, use or occupancy pertaining to
any of the Real Property (including, without limitation, the Mining Lease, the
Railroad Agreement, the Access Agreement and the Water and Utilities Agreement)
and all guarantees of, security for, and letters of credit and other credit
enhancements given in connection with any person’s obligations under any
thereof, and all of the rents, issues, royalties, profits, receipts, revenue and
income (including security deposits) of any thereof or any of the Property
(collectively the “Rents”) (subject, however, to the absolute assignment thereof
set forth hereinafter and the right, power and authority hereinafter given to
and conferred upon Beneficiary to collect and apply the Rents), and (e) all
proceeds, including insurance proceeds and claims arising on account of any
damage to, loss or taking of, or diminution in value of, any of the Property.

1.2 Personal Property. To further secure the full and timely payment and
performance of the Secured Obligations, so long as any of the Secured
Obligations remain outstanding and upon the trust, terms and conditions
contained herein, Trustor, as debtor, hereby GRANTS a security interest to
Beneficiary, as secured party, in all of Trustor’s present and future right,
title and interest in and to all of the following property, now owned or
hereafter acquired, to the extent that such a security interest may be granted
under applicable law (collectively the “Collateral”):

All goods, accounts, commercial tort claims, documents, agreements, instruments,
money, deposit accounts, chattel paper, investment property, letter-of-credit
rights, letters of credit, minerals (including, without limitation, rock, rock
product, minerals, ore, and ore pellets) before extraction, and general
intangibles (including, without limitation, (i) any and all entitlements with
respect to the Property, any and all mining and mineral rights, and any and all
rights in, to, and under insurance policies (whether or not required to be
maintained pursuant to the terms hereof or of any other document executed in
connection with the transactions contemplated hereby) and (ii) all studies,
analyses and reports commissioned by or on behalf of Borrower, Trustor or Eagle
Crest Energy Company undertaken in contemplation or furtherance of the Project
or the financing of the Project, and any contract rights related thereto or
related to any other aspect of the Project analyzing, evaluating, commencing,
constructing, financing, completing or operating the Project (collectively, the
“Project Collateral”) together with any substitutes or replacements for any
Project Collateral and all products and cash and non-cash

 

2



--------------------------------------------------------------------------------

proceeds of the foregoing in whatever form), as those terms are defined in the
California Uniform Commercial Code from time to time in effect, and including,
without limitation, any and all of the foregoing now or hereafter located or
installed on or attached or affixed to the Property or any Collateral, or used,
necessary for use, or intended for use in connection with or otherwise relating
in any way to or deriving from the Property or any Collateral (including the
ownership, design, development, construction, improvement, equipping,
furnishing, use, leasing, operation, management, occupancy, financing or sale,
damage, destruction, condemnation, or taking of the Property or any Collateral);
and all proceeds, replacements, substitutions, products, accessions, and
increases of the Property or any of the Collateral, and all receipts, revenues,
rents, issues, and profits of operation, use, hiring, leasing, or licensing of
the Property or any of the Collateral.

1.3 Obligations Secured. The grants, assignments and transfers made in Sections
1.1 and 1.2 secure, in such order of priority as Beneficiary, in its absolute
discretion, may determine, the due, prompt and complete payment, performance,
observance and satisfaction by Trustor of all of its obligations, covenants,
agreements and conditions under all of the following (collectively, the “Secured
Obligations”):

1.3.1 that certain Guaranty Agreement (the “Trustor Guaranty”) of even date
herewith, made by Trustor in favor of Beneficiary in respect of (i) that certain
Senior Secured Note (Deferred Payment), in the original principal amount of
$4,250,000, of even date herewith made by Eagle Mountain Acquisition LLC
(“Borrower”) to Beneficiary (the “Senior Note”), and (ii) that certain Junior
Secured Note, in the original principal amount of $19,000,000, of even date
herewith made by Borrower to Beneficiary (the “Junior Note,” and, together with
the Senior Note, the “Notes”); and

1.3.2 this Deed of Trust, including all additional advances, if any, made by
Beneficiary under this Deed of Trust.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS DEED OF TRUST OR ANY PROVISION OF
THE TRUSTOR GUARANTY OR ANY OTHER TRANSACTION AGREEMENT TO THE CONTRARY, this
Deed of Trust does not, and shall not be deemed to, secure (i) the obligations
of the Borrower under either of the Notes or any other obligation of the
Borrower guaranteed by Trustor pursuant to the Trustor Guaranty (the obligations
so guaranteed by Trustor, the “Guaranteed Obligations”), or (ii) any obligation
of any person other than Trustor in respect of all or any portion of the
Guaranteed Obligations, including but not limited to the obligations of any
person other than Trustor under any other guaranty of the obligations guaranteed
by the Guaranteed Obligations.

2. Fixture Filing. The personal property in which Beneficiary has a security
interest includes goods which are or may or will become fixtures on the
Property. This Deed of Trust is intended to serve as a fixture filing pursuant
to the California Uniform Commercial Code. Trustor is the “debtor;” Beneficiary
is the “secured party”; the addresses of each are as specified in the first
paragraph of this Deed of Trust.

3. To protect the security of this Deed of Trust, Trustor represents, warrants
and agrees as follows:

3.1 Repair; Compliance with Laws. Unless otherwise expressly permitted under the
PA or by Beneficiary’s written consent, Trustor shall: (a) with respect to the
improvements set forth on Schedule 3.1, keep such improvements in substantially
the same condition as of the Effective Date; (b) not (and shall not permit any
other person or entity to) remove, demolish or materially alter any improvements
set forth on Schedule 3.1, (c) in addition to clause (b) of this Section, not
remove or demolish any other improvements on the Property except (i) as required
under any Law; (ii) in the course of renovating or improving the Property and
Collateral; (iii) as reasonably determined by Trustor to be

 

3



--------------------------------------------------------------------------------

necessary in connection with the planning, development, construction or
operation of the Project; or (iv) otherwise in the ordinary course of business;
(d) comply with all Laws, including without limitation the Reclamation Plan and
all other Laws affecting the Property or Collateral or requiring any alterations
or improvements to be made thereon, and (f) not commit, suffer or permit any
(i) act upon the Property in violation of Law, or (ii) waste or unreasonable
depreciation of the Property.

3.2 Insurance.

3.2.1 Trustor shall keep (or cause to be kept) Trustor’s business and the
Property and Collateral insured against all risks usually insured against in the
same general area by persons engaged in the same or a similar business, provided
that Trustor need not insure the Property against fire except to the extent that
coverage is available on a commercially reasonable basis. Without limiting the
generality of the foregoing, Trustor shall:

(a) maintain public (general) liability insurance of no less than $1,000,000 per
occurrence and $2,000,000 aggregate against claims for personal injury, death or
property damage suffered by others upon or in or about any premises occupied by
it or occurring as a result of its ownership, maintenance or operation of any
automobiles, aircraft or other vehicles, as applicable, or facilities; and

(b) maintain all such workers’ compensation or similar insurance as may be
required under the laws of any jurisdiction in which it may be engaged in
business.

3.2.2 Trustor shall furnish (or cause to be furnished) to Beneficiary, upon
request, a certificate of its insurance coverage, in form and detail reasonably
satisfactory to Beneficiary, and copies of the applicable policies (if so
requested); and (ii) require each policy of insurance to contain a provision
whereby it cannot be canceled, amended, or modified or permitted to lapse except
after 30 days’ prior written notice to Beneficiary.

3.2.3 All such insurance shall be maintained in at least such amounts as such
insurance is usually carried by persons engaged in the same or a similar
business, and all such insurance shall be effected under a valid and enforceable
policy or policies issued by insurers of recognized responsibility. All policies
of casualty insurance shall contain a 438 BFU lender’s loss payable endorsement
(or its equivalent), in form and substance satisfactory to Beneficiary, showing
Beneficiary as loss payee thereunder, and all liability insurance policies shall
show the Beneficiary as an additional insured.

3.2.4 If Trustor fails to pay or cause to be paid the premium on any such
insurance, or shall fail to insure its properties and assets to the full extent
required hereunder, Beneficiary may, in its sole discretion but without
obligation to do so, obtain such insurance for the account of Trustor, and
Trustor shall reimburse Beneficiary therefor on demand, together with interest
from the date incurred by Beneficiary to the date of payment by Trustor, at the
Applicable Rate.

(a) All proceeds payable under any casualty policy shall, at the option of
Beneficiary, be payable to Beneficiary to be applied on account of (or held as
cash collateral for) the Secured Obligations. To the extent that Beneficiary
elects to apply such proceeds to the payment of the Secured Obligations, they
shall be applied in the following order of priority and reduce the principal
amount of the corresponding Note as follows:

FIRST, to the extent that any amount is then due and payable under the Senior
Note and has not been paid by Borrower, to the payment by Trustor, pursuant to
the Trustor Guaranty, of amounts so due and payable under the Senior Note; and

SECOND, to the extent that any amount is then due and payable under the Junior
Note and has not been paid by Borrower, to the payment by Trustor, pursuant to
the Trustor Guaranty, of amounts so due and payable under the Junior Note.

 

4



--------------------------------------------------------------------------------

Any portion of such proceeds not applied pursuant to either of the preceding
clauses FIRST and SECOND, whether by exercise by Beneficiary of its option not
to so apply such proceeds or because the amount available therefor exceeds the
amount so applied, shall be held by Beneficiary as cash collateral for the
payment of the Secured Obligations. Proceeds received by Beneficiary pursuant to
this Section 3.2.5 need not be segregated in any manner from any other moneys
(except to the extent required by applicable law), and Beneficiary shall be
under no liability to pay or provide for the payment of interest thereon.

(b) The amount actually collected under any casualty or other insurance policy
may be applied by Beneficiary in accordance with the foregoing provisions of
this Section 3.2.5 or, at the option of Beneficiary, all or any portion of the
amount so collected may be released to Trustor. Such application or release
shall not cure or waive any Event of Default, default or notice of default
hereunder or invalidate any act done pursuant to such notice. Trustor shall
promptly notify Beneficiary of any cancellation of insurance required to be
maintained under this section.

3.3 Defense Obligations; Reimbursement. Trustor shall appear in and defend any
action or proceeding purporting to affect the security hereof or the rights or
powers of Beneficiary or Trustee. Trustor shall immediately reimburse
Beneficiary for all out-of-pocket fees and costs, including reasonable
attorneys’, consultants’ and experts’ fees and costs, incurred by Beneficiary
for: (a) enforcement of the Trustor Guaranty, this Deed of Trust or any other
Secured Obligation, or any of their respective terms, or the exercise or
protection of any rights or remedies hereunder or thereunder and/or at law, in
equity or otherwise, whether or not any action or proceeding is filed (and
including, without limitation, all such fees and costs incurred in connection
with any amendment, restructuring, workout or other modification of the Trustor
Guaranty or the obligations supported thereby or otherwise incurred by
Beneficiary in connection with the administration thereof); (b) representation
of Beneficiary in any bankruptcy, insolvency, reorganization or other
debtor-relief or similar proceeding of or relating to Trustor, to any person
liable (by way of co-obligation, guaranty, assumption, endorsement or otherwise)
upon or in connection with any of the Secured Obligations, or to the Property or
the Collateral; or (c) representation of Beneficiary in any action or proceeding
relating to the Property or the Collateral, whether commenced by Beneficiary or
any other person, including foreclosure, receivership, lien or stop-notice
enforcement, bankruptcy, eminent domain and probate actions or proceedings.
Notwithstanding anything herein to the contrary, Trustor shall not have any
obligation hereunder to indemnify, reimburse or defend Beneficiary with respect
to any matter for which Beneficiary has expressly agreed in the PA to accept
responsibility, indemnify, or hold harmless or reimburse Trustor or any
Affiliate of Trustor.

3.4 Taxes and Assessments. Trustor shall pay, before delinquency, all taxes and
assessments affecting the Property or the Collateral, including assessments on
appurtenant water stock and, when due, all monetary encumbrances, charges and
liens, with interest, on the Property, the Collateral, or any part thereof,
which appear to be prior, superior or junior hereto, and all costs, fees and
expenses of this Deed of Trust, other than those for which, pursuant to the PA,
Trustor is not responsible.

3.5 Protection of Security. Should Trustor fail to make any payment or to do any
act as herein provided, then Beneficiary or Trustee (but without obligation to
do so, and without releasing Trustor from any obligation hereunder) may, with 15
days’ prior written notice to Trustor: make or do the same in such manner and to
such extent as either may deem necessary to protect the security hereof, each of
Beneficiary and Trustee being authorized to enter upon the Property for such
purposes; appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of

 

5



--------------------------------------------------------------------------------

Beneficiary or Trustee; pay, purchase, contest or compromise any encumbrance,
charge or lien which in the judgment of either appears to be prior or superior
hereto; and, in exercising any such powers, pay necessary expenses, employ
counsel and pay such counsel’s reasonable fees and disbursements.

3.6 Payment. Trustor shall pay immediately and without demand all out-of-pocket
sums expended by Beneficiary or Trustee pursuant to Section 3.5, with interest
from the date of expenditure at the rate applicable from time to time under the
Junior Note (i.e., the stated interest rate or such default rate, if any, as may
be or become applicable under the Junior Note) (the “Applicable Rate”), and to
pay for any statement provided for by law in effect at the date hereof regarding
the obligation secured hereby any amount demanded by the Beneficiary, not to
exceed the maximum allowed by law at the time when said statement is demanded.

3.7 General Representations and Warranties; Security Interest Protection;
Certain Corporate Matters. Trustor represents and warrants to Beneficiary, and
covenants that:

3.7.1 Security Interest Information. Trustor represents and warrants to
Beneficiary that: (a) Trustor’s full, correct and legal name, as indicated on
the public record of the jurisdiction of its organization, is as set forth in
the first paragraph of this Deed of Trust; (b) Trustor is a Delaware limited
liability company, organized solely under the laws of that state; (c) Trustor’s
mailing address for purposes of any financing statement filed in connection with
this Deed of Trust is as shown in the first paragraph of this Deed of Trust, and
is also the location of its sole place of business; (d) the Secured Obligations
have been incurred for business, commercial and/or investment purposes, and not
primarily for personal, family, or household purposes; and (e) the transaction
in connection with which the Notes were issued does not constitute either a
consumer-goods transaction or a consumer transaction.

3.7.2 Changes in Name or State of Organization; Limitations on Distributions and
Other Changes. Trustor will make no change to its name, address, organizational
status or existence, or state of organization, without providing Beneficiary 30
days’ prior written notice.

3.8 Ownership, Maintenance, and Preservation of Property and Collateral.

3.8.1 Trustor represents and warrants that it is, and as to portions of the
Property or the Collateral to be acquired hereafter agrees that it will be, the
sole owner of the Property and the Collateral, free from any adverse lien,
security interest or other claim, other than (a) in the case of the Property,
existing encumbrances of record, (b) the security interest granted hereby,
(c) the Mining Lease, the Railroad Agreement, the Access Agreement and the Water
and Utilities Agreement, and (d) any other Leases in existence on the date
hereof or entered into hereafter in accordance with the provisions hereof.
Trustor represents and warrants that it has not executed or authorized any
security agreement, assignment, pledge or financing statement covering any of
the Collateral except in favor of Beneficiary, and that no financing statement
covering any of the Collateral is on file in any public office in any
jurisdiction. Without Beneficiary’s prior written consent, which shall not be
unreasonably withheld, Trustor will not (x) grant any lien on or security
interest in the Property or the Collateral securing any indebtedness other than
in favor of the Beneficiary, or (y) except as is customary in connection with
the testing, analysis or positioning of the Property in preparation for
construction or improvement of the Property (including construction of the
Project or financing thereof) or as is reasonably necessary in exchange for
governmental approvals or consents required for the Project (i) allow any lien
to be placed on the Property or the Collateral or execute, file or authorize to
be filed, in any jurisdiction, any financing statement covering any of the
Collateral, (ii) create, permit or suffer any encumbrance on the Property, or
(ii) enter into any easement, lease, license, franchise, concession, sublease,
rental agreement or other agreement for possession, use or occupancy pertaining
to all or substantially all of the Real Property with any person other than an
Affiliate of Trustor or Beneficiary; provided, that in all cases, any such

 

6



--------------------------------------------------------------------------------

easement, encumbrance, lease, license, franchise, concession, sublease, rental
agreement or other agreement for possession, use or occupancy shall at all times
remain subordinate to the prior rights of the Beneficiary unless otherwise
agreed by Beneficiary in writing. Notwithstanding anything to the contrary
contained herein, Trustor shall be permitted to lease all or substantially all
of the Property to any Affiliate (including without limitation, Eagle Crest
Energy Company) without Beneficiary’s prior written consent, so long as
(i) Trustor provides to Beneficiary a fully executed copy of any such lease
(including all exhibits and schedules) within ten (10) days of the execution of
such lease, (ii) any such lease shall at all times remain subordinate to the
prior rights of the Beneficiary hereunder, as specifically agreed to by the
lessee of such lease, (iii) any such lease shall at all times be terminable by
the Beneficiary (or other successful purchaser) upon the conclusion of a
foreclosure proceeding, and (iv) at no time shall the lease be assignable by the
Trustor or lessee, in each case, unless otherwise agreed by Beneficiary in
writing.

3.8.2 Reserved.

3.8.3 Reserved.

3.8.4 All tangible Collateral, and all tangible embodiments and evidences of
intangible Collateral, will be and remain located at the Property or (if
different) at Trustor’s address for notices set forth above, except as
Beneficiary may consent in writing. Trustor will not sell or remove therefrom
any of the Collateral material to the value or utility of the Property unless
(a) Beneficiary has consented in writing, and under such conditions as
Beneficiary may impose; or (b) such Collateral is concurrently replaced with
like Collateral of equivalent value and utility in which Beneficiary has a
perfected security interest.

3.8.5 Trustor shall not allow to become delinquent any payments due under any
encumbrances, charges and liens, with interest, on the Property, the Collateral,
or any part thereof, which appear to be prior, superior or junior to this Deed
of Trust. Trustor warrants and will defend generally title to the Property
against all claims and demands, subject only to encumbrances of record as of the
date hereof.

3.8.6 Trustor and Beneficiary agree to work together in good faith and to make
commercially reasonable efforts to minimize Project Interference.
Notwithstanding anything to the contrary contained herein, except during the
continuance of an Event of Default, the provisions of this Deed of Trust shall
not restrict or limit Trustor’s use of the Property, including the planning,
analysis and development of the Project. Except with respect to the improvements
set forth on Schedule 3.1 and subject to the limitations in Section 3.8.1 above,
Trustor shall have the ability, without the consent of the Beneficiary, to
lease, encumber, grant licenses in, grant easements over, demolish, or dedicate
any portion of the Property or the Collateral in furtherance of the Project
(“Trustor’s Use”), so long as Trustor’s Use will not materially limit or
negatively impact Beneficiary’s rights under Mining Lease, the Railroad
Agreement, the Access Agreement or the Water and Utilities Agreement
(“Beneficiary’s Rights”). Trustor’s Use shall not materially limit or negatively
impact Beneficiary’s Rights without Beneficiary’s prior, reasonable consent,
which consent shall not be unreasonably withheld, conditioned or delayed,
however, should a conflict between Trustor’s Use and Beneficiary’s Rights arise
that cannot be avoided or resolved and such conflict may be reasonably be
expected to cause Project Interference, then Trustor’s Use shall have priority
and Beneficiary shall cease or modify any activity that may cause Project
Interference so as to not result in Project Interference. Notwithstanding the
foregoing, at no time shall the Trustor’s Use prohibit, limit or in impair in
any way the Beneficiary’s remedial rights under this Deed of Trust, including,
without limitation, Beneficiary’s rights with respect to foreclosure.

3.9 Indemnity. Without limiting in any respect any other indemnity obligation of
Trustor under the Trustor Guaranty, Trustor will indemnify, defend, and hold
Beneficiary harmless from and

 

7



--------------------------------------------------------------------------------

against all liabilities, claims, actions, costs, and expenses, including but not
limited to reasonable attorneys’ fees, arising from or related to Trustor’s
ownership or use of any of the Property or Collateral after the Effective Date,
or Beneficiary’s exercise of any of its rights or remedies under this Deed of
Trust. For the avoidance of doubt, except as expressly agreed hereunder or
otherwise in writing, Trustor shall not be liable to Beneficiary for any
liabilities, claims, actions costs and expenses arising from or related to
Trustor’s ownership or use of the Property or Collateral during the period prior
to and including the Effective Date.

3.10 Further Agreements, Acts; Financing Statements. Trustor shall execute any
and all further agreements, assignments, documents and financing statements, and
take such other and further acts, as Beneficiary may reasonably request from
time to time in order to evidence, protect, perfect or continue the lien and
security interest of Beneficiary in the Property and/or the Collateral or
otherwise carry out the purposes and intent of this Deed of Trust. Without
limiting the generality of the foregoing, Trustor shall give Beneficiary prompt
written notice of becoming aware of any commercial tort claim to which Trustor
acquires rights, describing such commercial tort claim in reasonable detail (and
such notice shall constitute a grant by Trustor to Beneficiary of a security
interest in such commercial tort claim, as security for the Secured
Obligations). Beneficiary may file financing statements in all states, counties
and other jurisdictions as it may elect, without the signature of Trustor if
permitted by law. At Beneficiary’s election, in addition to or instead of any
other description of the Collateral, any financing statement description may use
the terms “all assets,” “all personal property,” or words to similar effect.

3.11 No Obligations. Beneficiary shall be under no obligation or duty to
exercise any of the powers hereby conferred upon Beneficiary, and shall have no
liability for any act or failure to act in connection with any of the Collateral
(including any diminution in the value of the Collateral from any cause
whatsoever). Beneficiary shall be under no duty to collect any amount that may
be or become due on any of the Collateral, to redeem or realize on the
Collateral, to make any presentments, demands or notices of protest in
connection with any of the Collateral, to take any steps necessary to preserve
rights in any instrument, contract or lease against third parties or to preserve
rights against prior parties, to remove any liens or to do anything for the
enforcement, collection or protection of the Collateral, except to the extent,
if any, that the Uniform Commercial Code requires Beneficiary to use reasonable
care with respect to the Collateral while in its possession.

4. It is further agreed:

4.1 Incorporation of Definitions. In addition to the terms defined elsewhere in
this Deed of Trust, for purposes of this Deed of Trust: (i) capitalized terms
used in this Deed of Trust without definition have the meanings given to them in
the Trustor Guaranty; and (ii) the terms set forth on Exhibit “B” attached
hereto and made a part hereof have the meanings given to them on Exhibit “B.”

4.2 Condemnation/Other Damages Award. Any award of damages in connection with
any condemnation for public use of or injury to the Property, the Collateral, or
any part thereof is hereby assigned and shall be paid to Beneficiary, who may
apply or release such moneys received by it in the same manner and with the same
effect as above provided for disposition of proceeds of fire or other insurance.

4.3 Acceptance of Late Payment. By accepting payment of any sum secured hereby
after its due date, Beneficiary does not waive its right either to require
prompt payment when due of all other sums so secured or to declare default for
failure so to pay.

4.4 Other Trustee Rights. At any time or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and the Trustor

 

8



--------------------------------------------------------------------------------

Guaranty (to the extent legally required) for endorsement, and without affecting
the personal liability of any person for payment of the Secured Obligations,
Trustee may: reconvey any part of the Property; consent to the making of any map
or plat thereof; with Trustor’s prior written consent, not to be unreasonably
withheld, join in granting any easement thereon, or join in any extension
agreement or any agreement subordinating the lien or charge hereof.

4.5 Reconveyance. Upon payment in full of the Secured Obligations, other than
surviving indemnity obligations as to which no claims are then pending are
performed, Beneficiary shall cause the reconveyance of this Deed of Trust and
shall file, or authorize the filing of, an amendment terminating any financing
statement filed in connection with the security interests granted herein
terminating the effectiveness thereof. Upon written request of Beneficiary
stating that all sums secured hereby have been paid, and upon surrender of this
Deed of Trust and the Trustor Guaranty (to the extent legally required) to
Trustee for cancellation and retention or other disposition as Trustee in its
sole discretion may choose and upon payment of its fees, Trustee shall reconvey,
without warranty, the Property then held hereunder. The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. The grantee in such reconveyance may be described as “the
person or persons legally entitled thereto.”

4.6 Leases and Rents.

4.6.1 Trustor absolutely and unconditionally hereby ASSIGNS and TRANSFERS to
Beneficiary all of the Rents; reserving to Trustor only the right, prior to any
default hereunder (which right shall terminate immediately and automatically
upon any such default, without notice) and subject to any applicable cure
rights, to collect, receive and retain the Rents as and when (and not before)
they become due and payable, but not otherwise. Trustor shall, at the request of
Beneficiary, execute such further assignments to Beneficiary of the Rents as
Beneficiary may reasonably require.

4.6.2 Upon any default hereunder, Beneficiary may, at any time and without
notice, irrespective of whether a notice of default has been delivered to
Trustee, and without regard to the adequacy of the security for the Secured
Obligations, in person or by agent or representative with or without bringing
any action or proceeding, or by a receiver appointed by a court, do any one or
more of the following, in its own name or in the name of Trustor: (a) enter
upon, take possession of and/or operate the Property, the Collateral or any part
thereof; (b) sue for or otherwise collect and receive Rents (including those
past due and unpaid) and apply such Rents (less costs and expenses of operation
(including reserves) and collection, including attorneys’ and experts’ fees and
costs) to the payment of the Secured Obligations in such order and in
proportions as Beneficiary in its absolute discretion may determine;
(c) dispossess by usual proceedings any lessee defaulting in the payment of
Rents; (d) lease the Property or the Collateral or any part thereof; (e) do any
other acts which Beneficiary deems proper to protect this assignment and its
interests hereunder until all of the Secured Obligations are paid in full; and
(f) exercise any other right permitted by law. The exercise of any of the
foregoing rights shall not cure or waive any default or notice of default
hereunder or invalidate any act done pursuant to such notice, nor render
Beneficiary a mortgagee in possession.

4.6.3 Trustor shall, at its sole cost and expense: (a) timely perform and
satisfy every obligation and condition of all existing and future leases of the
Property, including but not limited to the Mining Lease (the “Leases”), to be
performed or satisfied by the lessor thereunder; (b) give prompt notice to
Beneficiary of any notice of default given or received by Trustor under the
Leases, together with a complete copy of any such notice of default;
(c) enforce, short of termination, the performance and satisfaction of every
obligation and condition of the Leases to be performed or satisfied by the
lessees thereunder; (d) appear in and defend any action arising out of or
relating to any of the Leases or the Secured Obligations of any party
thereunder; (e) concurrently with the execution of any future Lease, give notice
of this Deed of Trust to the lessee thereunder on a form approved by
Beneficiary, and obtain from

 

9



--------------------------------------------------------------------------------

the Lessee such subordination, non-disturbance and attornment agreements and
estoppel certificates as Beneficiary may request; (f) except as otherwise
permitted under Section 3.8.1 above, before entering into any new Lease, obtain
Beneficiary’s prior written consent (which consent shall not be unreasonably
withheld); and (g) furnish to Beneficiary true and correct copies of all Leases.
Notwithstanding anything to the contrary contained herein, Trustor shall be
permitted to lease all or substantially all of the Property to any Affiliate
(including without limitation, Eagle Crest Energy Company) without Beneficiary’s
prior written consent, so long as (i) Trustor provides to Beneficiary a fully
executed copy of any such lease (including all exhibits and schedules) within
ten (10) days of the execution of such lease, (ii) any such lease shall at all
times remain subordinate to the prior rights of the Beneficiary hereunder, as
specifically agreed to by the lessee of such lease, (iii) any such lease shall
at all times be terminable by the Beneficiary (or other successful purchaser)
upon the conclusion of a foreclosure proceeding, and (iv) at no time shall the
lease be assignable by the Trustor or lessee in each case, unless otherwise
agreed by Beneficiary in writing.

4.6.4 Trustor shall not, without Beneficiary’s reasonable, prior written consent
(except with respect to any Lease with an Affiliate, for which only notice shall
be required), take any action to: (a) terminate (except as permitted under
clause (c) below), modify or amend any material economic term of any of the
Leases, or amend or modify the term of any Lease; (b) waive, or release any
lessee from, any material economic obligation or condition to be performed or
satisfied by any lessee under any Lease; (c) terminate the term of any of the
Leases or accept a surrender thereof unless required to do so by the terms
thereof; (d) collect or accept Rents more than one month in advance of the time
when the same becomes due; (e) enter into any agreements whereby rent is abated,
reduced or deferred; (f) cause or permit the leasehold estate under any of the
Leases to merge with Trustor’s reversionary interest; (g) make any other
assignment or transfer of any of its rights in any of the Leases or any of the
Rents, absolutely or for security; or (h) consent to any assignments of or
subletting under any Lease. Any such purported action by Trustor without
Beneficiary’s prior written consent shall be void, and shall constitute an Event
of Default hereunder.

4.7 Default and Remedies.

4.7.1 Default. The occurrence of any of the following shall constitute an “Event
of Default” under this Deed of Trust: (a) an “Event of Default”, as defined in
the Notes, in the Trustor Guaranty, (or, if “Event of Default” is not defined
therein, the failure of any representation or warranty contained therein to be
true and correct in all material respects as and when made or deemed made, or
the breach of, or failure to observe, any obligation or requirement thereunder
and, if any grace or cure period is provided therein, the continuation of such
breach or failure to observe beyond the expiration of any applicable grace or
cure period, and if no grace or cure period is provided therein, within thirty
(30) days of such breach or failure; provided that no such grace period shall
apply to any failure to pay any amounts when due and owing to Beneficiary;
(b) default under or acceleration of the indebtedness secured by any other deed
of trust, mortgage, lien or security agreement affecting or relating to the
Property, the Collateral, or any part thereof; (c) except as expressly provided
in this Deed of Trust, any claim or lien not otherwise permitted hereunder is
made against the Property, the Collateral, or any part thereof, without prior
written consent by the Beneficiary, and which claim or lien is not
(i) discharged or bonded over within sixty (60) days after Trustor receives
notice of same or (ii) subject to a good faith contest and bonded by Trustor in
a manner acceptable to Beneficiary; (d) Trustor (i) becomes insolvent or unable
to pay its debts as they mature; (ii) makes an assignment for the benefit of
creditors; (iii) becomes the subject of a bankruptcy, reorganization or similar
debtor-relief proceeding (in the case of an involuntary petition filed against
Trustor, unless the petition is dismissed within sixty (60) days after being
filed); (iv) becomes, or any of its property becomes, the subject of appointment
of a receiver, trustee, or conservator (in the case of such appointment without
Trustor’s consent, unless the appointment is vacated within sixty (60) days
thereafter); (v) has any of its property become subject to any attachment,
execution,

 

10



--------------------------------------------------------------------------------

sequestration or other judicial seizure that is not discharged within sixty
(60) days; or (vi) fails to pay or discharge any judgment against it, which is
not covered by insurance proceeds, singly or in the aggregate, in excess of two
hundred fifty thousand dollars ($250,000), or to appeal such judgment(s) and
obtain a stay thereof within thirty (30) days of entry; and (e) any event
described in Section 4.11 as constituting an Event of Default.

4.7.2 Remedies.

(a) Upon the occurrence of an Event of Default and during the continuation
thereof, Beneficiary may, in addition to all of its other rights and remedies,
howsoever existing or arising, all of which are cumulative, but subject to the
limitations of Section 4.20.1, do any one or more of the following: (i) declare
all sums secured hereby (or guaranteed pursuant to the Trustor Guaranty)
immediately due and payable; (ii) enter on or into the Property, in person, by
agent or by court appointed receiver, and take such action as Beneficiary may
determine desirable to manage and operate the Property and/or the Collateral
and/or to collect Rents, and Beneficiary may apply any Rents collected against
the Secured Obligations without in any way curing or waiving any default of
Trustor; (iii) foreclose, non-judicially and/or by judicial action, in any
order, separately or together, at the same or different times and places, in one
sale or any number of separate sales, with disclaimers of any or all warranties,
against some or all of the Property, the Collateral, and/or any other real or
personal property security for the Secured Obligations, without waiving any
other part thereof; (iv) require Trustor to assemble any or all of the
Collateral and make it available to Beneficiary in a place reasonably designated
by Beneficiary, and sell the Collateral at the Property or elsewhere, with or
without having the Collateral at the place of sale; (v) without removal, render
the Collateral unusable and dispose of it on the Property; (vi) enter upon the
Property and possess and remove any or all of the Collateral without legal
process, if Beneficiary can do so without a breach of the peace, or by legal
action for possession; (vii)sell, lease, license or otherwise dispose of any or
all of the Collateral, disclaiming any or all warranties of any kind which by
law may be disclaimed (and no such disclaimer shall be considered to affect the
commercial reasonableness of any such sale, lease, license or other
disposition), and exercise any or all other remedies now or in the future
available to a secured party under the California Uniform Commercial Code;
(viii) obtain the appointment of a receiver ex parte and without prior notice to
Trustor, which notice Trustor hereby waives; (ix) do any other acts which
Beneficiary deems proper to protect this Deed of Trust and its interests
hereunder until all of the Secured Obligations are paid and performed in full;
and (x) exercise any other legal, equitable or contractual right or remedy
against Trustor and/or any security and/or any other person liable (by way of
co-obligation, guaranty, assumption, endorsement or otherwise) upon the Secured
Obligations.

(b) Without limiting the generality of the foregoing, during the existence of an
Event of Default Beneficiary shall have all the rights and remedies of a secured
party under the Uniform Commercial Code. These remedies include the right and
power to take possession of the Collateral, wherever it may be found, and the
right and power, whether or not Beneficiary takes possession of the Collateral,
to sell, at public or private sale or sales, or otherwise collect, enforce,
dispose of or use all or any portion of the Collateral in any manner authorized
or permitted under the Uniform Commercial Code, in such order or manner as
Beneficiary may elect in its sole discretion. Beneficiary may credit bid and
purchase at any public sale. Beneficiary shall not be required to prepare or
process the Collateral before disposition, or to make any warranties of title or
otherwise to any person acquiring any of the Collateral. To the extent that
notice of sale is required by applicable law, Trustor agrees that notice given
as provided herein, at least 10 days before the date of the proposed public sale
or disposition or the date after which a private sale may be made, shall be
deemed reasonable and shall fully satisfy any requirement of giving of notice.
Beneficiary may, at its option, dispose of the Collateral on credit terms, and,
in such event, shall credit against the Secured Obligations the amounts of cash
proceeds payable to Beneficiary in connection with such disposition and applied
to the Secured Obligations. Beneficiary is hereby granted a license or other
right to use during the continuance of an Event of Default, without

 

11



--------------------------------------------------------------------------------

charge, Trustor’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, or any tangible or
intangible property or rights of a similar nature, as pertaining to the
Collateral, in advertising for sale and selling any Collateral, completion of
work-in-process or rendering of services or otherwise in connection with
enforcing Beneficiary’s security interest in all or any portion of the
Collateral, and Trustor’s rights under all licenses and all franchise agreements
shall inure to Beneficiary’s benefit.

(c) Trustor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws,
Beneficiary may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. Trustor acknowledges that any such
private sales may be at prices and on terms less favorable to Trustor than those
obtainable through a public sale without such restrictions, and that Beneficiary
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Collateral for the period of time necessary to permit the issuer
thereof to register it for public sale.

(d) Beneficiary may grant such license or licenses relating to the Collateral,
for such term or terms, on such conditions, and in such manner, as Beneficiary
shall in its discretion deem appropriate. Such license or licenses may be
general, special, or otherwise, and may be granted on an exclusive or
non-exclusive basis throughout all or any part of the United States of America,
its territories and possessions, and all foreign countries.

(e) Without limiting any rights or powers granted by this Deed of Trust to
Beneficiary while no Event of Default has occurred and is continuing,
Beneficiary is hereby appointed the attorney-in-fact of Trustor for the purpose,
upon the occurrence and during the continuation of any Event of Default, of
carrying out the provisions of this Section 4.7 and taking any and all actions,
and executing or otherwise authenticating any and all instruments or other
records, that Beneficiary may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable and
coupled with an interest. Without limiting the generality of the foregoing, so
long as Beneficiary shall be entitled under this Section 4.7 to make collections
in respect of the Collateral, Beneficiary shall have the right and power to
receive, endorse and collect all checks made payable to the order of Trustor
representing any payment or other distribution in respect of the Collateral or
any part thereof and to give full discharge for the same. Notwithstanding
anything set forth in this subsection 4.7.2(f) to the contrary, any action
Beneficiary takes as attorney-in-fact under this Deed of Trust shall be at
Beneficiary’s sole cost and expense; provided that if any of Trustor, as
guarantor under Trustor Guaranty, or any other Affiliate of Trustor, directly or
indirectly, through any action or inaction, contests, delays, objects to,
prevents or attempts to prevent such action, then any such cost and expense
incurred by Beneficiary shall be the sole obligation of Trustor and payment by
Trustor shall be automatically included in the Secured Obligations.

4.7.3 Effect of Exercise of Remedies. No remedy provided or permitted under this
Deed of Trust is exclusive of any other, or of any remedy provided or permitted
by law, equity or any instrument or agreement evidencing, securing, guarantying
or relating to any of the Secured Obligations. Each such remedy is cumulative
and in addition to every other. No exercise of remedies, including foreclosure,
against any part of the Property or the Collateral shall exhaust or extinguish
Beneficiary’s rights to exercise remedies, including foreclosure, against any
other part of the Property or the Collateral until the Secured Obligations are
paid in full. A sale of less than all of the Property and/or the Collateral or
any defective or irregular sale made under this Deed of Trust shall not exhaust
or extinguish the power of sale provided for in this Deed of Trust or any right
or power of sale provided by law, and subsequent sales may be made until the
Secured Obligations are paid in full, or the entire Property and Collateral is
sold, without defect or irregularity. Beneficiary may exercise any one or more
of its remedies at its option without regard to the adequacy of its security.

 

12



--------------------------------------------------------------------------------

4.7.4 Sale(s) by Trustee of the Property and Collateral.

(a) If Beneficiary elects to sell any of the Property (separately from or
together with all or any part of the Collateral) under the power of sale herein
granted, Trustee shall record and give all notices of default(s), election(s) to
sell and sale(s) as may be required by law. Upon the expiration of such time(s)
as is required by law, Trustee shall, without demand on Trustor, sell all or
such portions of the Property as Beneficiary may direct in its sole discretion
(and, if so directed by Beneficiary, all or any portions of the Collateral) upon
any terms and conditions specified by Beneficiary and permitted by law, at the
time and place (or the times and places) fixed in the notice(s) of sale(s)
(subject to postponement as provided below), as a whole or in separate parcels
or items, and in such order, and in one sale or any number of separate sales,
all as Beneficiary may direct in its sole discretion, at public auction(s), to
the highest bidder(s) for cash payable at the time of sale(s). Trustor waives
all rights (i) to require that the Property and/or Collateral be sold together
or separately, (ii) to direct the order in which any of the Property or
Collateral will be sold, and (iii) to have any of the Property or Collateral
marshalled upon any sale. Trustee may postpone any sale from time to time by
public announcement at the time and place of the sale as fixed by notice or by
prior postponement, and may without further notice make such sale at the time
fixed by the last postponement.

(b) Any person, including Trustee or Beneficiary, may purchase at such sale.
Trustee shall deliver to the purchaser a deed conveying the Property or portion
thereof sold, but without any covenant or warranty, express or implied. The
recitals in such deed of any matters or facts shall be conclusive proof of the
truthfulness thereof.

(c) Upon a sale by Trustee, and after deducting all costs, expenses, and fees of
Trustee and of this trust (including the cost of evidence of title in connection
with the sale), Trustee shall apply the proceeds from the sale to the payment of
the Secured Obligations in such order as Beneficiary may direct and remit the
remainder, if any, to the person or persons legally entitled thereto.

4.8 Successor Trustee. Beneficiary, or any successor in ownership of any of the
Secured Obligations, may from time to time, by instrument in writing prepared
and executed in accordance with then-applicable law, substitute a successor or
successors to any Trustee named herein or acting hereunder, which instrument,
executed by the Beneficiary and duly acknowledged and recorded in the office of
the recorder of the county or counties where the Property is situated, shall be
conclusive proof of proper substitution of such successor Trustee or Trustees,
who shall, without conveyance from the Trustee predecessor, succeed to all its
title, estate, rights, powers and duties. If required by law, said instrument
must contain the name of the original Grantor, Trustee and Beneficiary
hereunder, the recordation information for this Deed of Trust, and the name and
address of the new Trustee.

4.9 Binding. This Deed of Trust applies to, inures to the benefit of, and binds
all parties hereto, their heirs, legatees, devisees, administrators, executors,
successors and assigns. The term Beneficiary shall include Beneficiary’s
successor and assigns in respect of the Trustor Guaranty, whether or not named
as Beneficiary herein. In this Deed of Trust, whenever the context so requires,
the masculine gender includes the feminine and/or neuter, and the singular
includes the plural and vice versa.

4.10 Acceptance by Trustee. Trustee accepts this Deed of Trust when this Deed of
Trust, duly executed and acknowledged, is made a public record as provided by
law. Trustee is not obligated to notify any party hereto of pending sale under
any other Deed of Trust or of any action or proceeding in which Trustor,
Beneficiary or Trustee shall be a party unless brought by Trustee.

 

13



--------------------------------------------------------------------------------

4.11 Acceleration of Indebtedness upon Sale or Encumbrance of the Property. If,
in any manner or way, absolutely or for security, voluntarily or involuntarily,
without the prior written consent of Beneficiary, which consent shall not be
unreasonably withheld: (a) Trustor, or any successor in interest to Trustor with
respect to the Property, except as otherwise expressly permitted under this Deed
of Trust (including, but not limited to, Section 3.8.1 and Section 3.8.6),
sells, conveys, alienates, assigns, transfers, encumbers or disposes of the
Property, the Collateral, or any part thereof or any interest therein, or
becomes divested of its title or any interest therein, or enters into an
agreement to do so, or (b) Trustor shall cease to be wholly owned by Borrower,
either directly or through another entity that is wholly owned by Borrower, then
this Deed of Trust shall be in default (i.e., an Event of Default shall exist),
and Beneficiary may, at its election, declare the sums due under the Notes and
the other Guaranteed Obligations (and, concomitantly, under the Trustor
Guaranty), irrespective of the terms of the Notes, such other Guaranteed
Obligations, immediately due and payable, without notice. No waiver of the
requirement of consent by Beneficiary as set forth herein shall be effective
unless in writing. Consent by Beneficiary to any one or more transactions
described above shall not constitute nor be deemed to be a consent, or waiver of
the requirement of consent, as to any future or succeeding transactions.

4.12 Environmental Obligations and Indemnities.

4.12.1 Definitions. The following terms used in this Deed of Trust shall have
the meanings set forth below:

(a) “Hazardous Materials Claims” means any and all claims and causes of action,
demands, administrative proceedings or orders, liens, losses, damages, injuries
to persons and/or property, judgments, penalties, fines, suits, proceedings,
defenses, offsets, obligations, duties, costs or expenses (including a remedial,
removal, response, abatement, cleanup, compliance, legal, investigative,
planning and monitoring costs) and other liabilities arising from any Hazardous
Material and/or any Environmental Law.

(b) “Indemnified Parties” means Beneficiary and any successor to Beneficiary,
any assignee of Beneficiary’s interest in the Secured Obligations, the
directors, officers, employees, shareholders and agents of Beneficiary and such
assignees and successors, and their respective heirs, executors, administrators,
legal representatives, successors and assigns.

4.12.2 Compliance with Environmental Laws; Use of Hazardous Materials. Trustor
shall at all times keep and maintain the Property in compliance with, and shall
not cause or permit the Property or any activities conducted thereon to be in
violation of, any Environmental Law, and shall give all notices and warnings and
make all disclosures required by any Environmental Law. Trustor shall not
conduct itself, and shall not consent to any third party, or any owner, tenant,
lessee or other occupant of the Property to conduct itself (and shall take
commercially reasonable actions to prevent any such third party from conducting
itself), in a manner so as to be in violation of any Environmental Law.

4.12.3 Notification to Beneficiary. Trustor shall immediately advise Beneficiary
in writing of Trustor’s discovery of or receipt of notice of (i) any and all
Hazardous Materials Claims, or any proceeding or inquiry by any governmental
authority, with respect to the presence of any Hazardous Material on, under or
about the Property; (ii) any use, release, discharge, or presence of Hazardous
Material, on, under or about the Property; and (iii) any Remedial Work (as
defined below) that Trustor proposes to undertake. Trustor shall also provide to
Beneficiary copies of all notices received by Trustor from governmental
authorities relating to any of the foregoing and all responses to such notices,
including all reports, studies, and/or remedial action plans and other materials
prepared by or on behalf of Trustor.

 

14



--------------------------------------------------------------------------------

4.12.4 Remedial Work. In the event that any investigation, site monitoring,
abatement, containment, cleanup, removal, restoration, response or other
remedial work of any kind or nature with respect to the Property (the “Remedial
Work”) is required under any Environmental Law or recommended in any
environmental report, Trustor shall notify Beneficiary and shall promptly and
within the period of time required under applicable Environmental Laws commence
to perform, or cause to be commenced, and thereafter diligently prosecute to
completion all such Remedial Work at Trustor’s sole cost and expense, in
compliance with applicable Environmental Laws and in good and workmanlike
manner, free of all liens and encumbrances. In the event that Trustor fails to
perform any obligation hereunder, Beneficiary shall have the right, but not the
duty, to perform, and Trustor agrees to pay to Beneficiary, on demand, all costs
and expenses incurred by Beneficiary in connection therewith.

4.12.5 Indemnity. Trustor agrees to indemnify, defend, protect, save and hold
harmless the Indemnified Parties from and against any and all Hazardous
Materials Claims and other costs arising under or in respect of any
Environmental Law or presence of any Hazardous Materials on, under or about the
Property first occurring after the Effective Date and which arise by reason of
Trustor’s failure to perform or observe any of its obligations or agreements
under this Section 4.12 but exclusive of Hazardous Materials Claims and other
costs arising under or in respect of any Environmental Law or presence of any
Hazardous Materials on, under or about the Property arising on or prior to the
Effective Date. All Indemnified Parties affected by any Hazardous Materials
Claim shall have the right to participate, with counsel of their choice, in the
defense of such Hazardous Materials Claim. Trustor shall not settle or
compromise any Hazardous Materials Claim without first obtaining written
approval of the proposed settlement or compromise from all affected Indemnified
Parties.

4.12.6 Obligations Cumulative. Trustor’s obligations under this indemnity shall
be in addition to any other obligations or liability that Trustor may have to
the Indemnified Parties at law or in equity or pursuant to any other Transaction
Agreement, including, without limitation, any obligation of contribution,
compensation or indemnity under any Environmental Law or under any other
Transaction Agreement.

4.12.7 Indemnity Obligations Survive Extinguishment of Lien. Notwithstanding any
contrary provision or implication in this Deed of Trust, Trustor’s indemnity
obligations set forth in Section 4.12.5 shall survive the extinguishment of the
lien of this Deed of Trust as a result of transfer of title to the Property upon
conclusion of a judicial or non-judicial foreclosure sale, a conveyance in lieu
of foreclosure, or by reconveyance of this Deed of Trust. Trustor agrees that
the Indemnified Parties may take advantage to the fullest extent possible of all
of their rights and remedies under California Code of Civil Procedure Sections
564, 726.5 and 736 and California Civil Code Section 2929.5, and any related,
similar or successor provisions, all as currently existing and as may be amended
or adopted hereafter. Trustor agrees that the Indemnified Parties may bring an
action for breach of such indemnity obligations against Trustor whether or not
Trustor is in default, and that an action or failure to foreclose first against
all or any portion of the Property shall not constitute an action within the
meaning of subdivision (a) of California Code of Civil Procedure Section 726, or
constitute a money judgment for a deficiency or a deficiency judgment within the
meaning of California Code of Civil Procedure Sections 580a, 580b, or 580d, or
subdivision (b) of Section 726 or any other provision of California or other
applicable law similar to the foregoing.

4.12.8 Receiver. Without limiting any of the other remedies or provisions set
forth in this Deed of Trust, Beneficiary may bring an action for the appointment
of a receiver for the enforcement of the rights provided in Section 2929.5 of
the California Civil Code, and any related, similar or successor provision, as
currently existing and as may be amended or adopted hereafter. Trustor
acknowledges that any action by Beneficiary to appoint a receiver pursuant to
this Section 4.12 (or otherwise) shall not constitute an action within the
meaning of subdivision (a) of California Code of Civil Procedure Section 726.

 

15



--------------------------------------------------------------------------------

4.13 No Merger. No merger shall occur, and Beneficiary shall not be deemed to
have intended that any merger occur, as a result of Beneficiary’s acquiring any
other estate or interest in, or any other lien on, the Property or the
Collateral, unless Beneficiary consents to a merger in writing.

4.14 Severability; Construction; Governing Law. If any term or provision of the
Deed of Trust or the application thereof to any person, entity or circumstances
shall to any extent be invalid or unenforceable, the remainder of the Deed of
Trust, or the application of such terms or provision to persons, entities, or
circumstances other than those to which it is held invalid or unenforceable,
shall not be affected thereby and each term or provision of the Deed of Trust
shall be valid and enforceable to the fullest extent permitted by law. Headings
in this Deed of Trust are for convenience only and do not govern, limit or aid
in the interpretation of the provisions of this Deed of Trust. This Deed of
Trust and the Secured Obligations secured hereby shall be governed by and
interpreted in accordance with the laws of the State of California.

4.15 Releases, Extensions, Modifications and Additional Security. From time to
time, Beneficiary may perform any of the following acts without incurring any
liability or giving notice to any person: (i) release any person liable for
payment of any Secured Obligation, (ii) extend the time for payment, or
otherwise alter the terms of payment, of any Secured Obligation, (iii) accept
additional real or personal property of any kind as security for any Secured
Obligation, whether evidenced by deeds of trust, mortgages, security agreements
or any other instruments of security, (iv) alter, substitute or release any
property securing the Secured Obligations, (v) reconvey any part of the
Property, (vi) consent to the making of any map or plat thereof or join in or
subordinate to the granting of any easement or covenants, conditions and
restrictions on the Property; or (vii) join in any extension agreement or any
agreement subordinating the lien or charge hereof.

4.16 Joint and Several. If more than one Trustor is named herein, all
obligations of Trustor hereunder are joint and several and, except where the
context otherwise requires, references to “Trustor” shall refer to each and
every Trustor hereunder. If Trustor is a partnership, Trustor’s obligations
hereunder are the joint and several obligations of all general partners in
Trustor.

4.17 Notices. Any notices, consents, permissions or other communications
required by this Deed of Trust, or that either party desires to give to the
other in connection with the Secured Obligations, shall be in writing and shall
deemed to be delivered (a) three days after a record has been deposited in any
United States postal box if postage is prepaid and the notice properly addressed
to the intended recipient, (b) when received by telecopy, or (c) when personally
delivered (including delivery by courier service) (or, if delivery is refused,
when delivery is attempted). All such communications shall be addressed to a
party at its address for notice set forth in the first paragraph of this Deed of
Trust or at such other address as it may designate for purpose of communications
hereunder by notice given in accordance with this Section 4.17.

4.18 Request for Notice. Trustor requests that a copy of any notice of default
and of any notice of sale hereunder be mailed to Trustor at the address set
forth in the first paragraph of this Deed of Trust.

4.19 Interpretation. This Section 4.19 shall apply to the interpretation of this
Deed of Trust and, except as otherwise provided therein (if applicable), of the
Trustor Guaranty. The words “herein,” “hereof,” “hereunder” and words of similar
import refer to this Deed of Trust as a whole and not to any particular Article,
Section or subdivision hereof or thereof. All references to “Articles,”
“Sections,”

 

16



--------------------------------------------------------------------------------

“Exhibits” and other parts or subdivisions are to the corresponding Articles,
Sections, Exhibits or parts or subdivisions of this Deed of Trust, the Trustor
Guaranty in which they appear, unless otherwise specified. All references to the
Trustor Guaranty, or to any other Transaction Agreement, mean the Trustor
Guaranty, or such other Transaction Agreement as from time to time in effect,
including all amendments and modifications thereto and extensions, renewals, and
restatements thereof. The terms “include,” “including” and forms thereof mean
inclusive without limitation, and the term “or” is not exclusive, except where
the context otherwise requires. The term “day” means calendar day. The term
“person” means any individual, corporation, partnership, limited liability
company, governmental entity or authority, or other entity of any kind.

4.20 Non-Borrower Trustor. Trustor agrees as follows:

4.20.1 Conditions Precedent to Exercise of Rights. Trustor hereby waives any
right it may now or hereafter have to require Beneficiary, as a condition to the
exercise of any remedy or other right against Trustor hereunder or under any
other document executed by Trustor in connection with any Secured Obligation:
(a) to proceed against Borrower or another person, or against any other
collateral assigned to Beneficiary by Trustor or Borrower or another person, or
(b) to pursue any other right or remedy in Beneficiary’s power; (c) to give
notice of the time, place or terms of any public or private sale of real or
personal property collateral assigned to Beneficiary by Borrower or other person
(other than Trustor), or otherwise to comply with the California Commercial Code
(as modified or recodified from time to time) with respect to any such personal
property collateral; or (d) to make or give (except as otherwise expressly
provided in the Trustor Guaranty) any presentment, demand, protest, notice of
dishonor, notice of protest or other demand or notice of any kind in connection
with any Secured Obligation, Guaranteed Obligation, or obligation of any other
person incurred with respect to or in connection with either the Secured
Obligations or the Guaranteed Obligations (“Third-Party Obligations,” and the
persons obligated thereon, “Third Party Obligors”) (the Secured Obligations, the
Guaranteed Obligations and the Third Party Obligations, collectively, the
“Related Obligations”) any or any collateral (other than the Property and the
Collateral subject hereto (for purposes of this Section 4.20, the “Subject
Property”) for any Related Obligation.

4.20.2 Defenses. Trustor hereby waives any defense it may now or hereafter have
that relates to: (a) any disability or other defense of Borrower or any other
person; (b) the cessation, from any cause other than full performance, of the
obligations of Borrower or any other person; (c) the application of the proceeds
of any Guaranteed Obligation, by Borrower or any other person, for purposes
other than the purposes represented to Trustor by Borrower or otherwise intended
or understood by Trustor or Borrower; (d) any act or omission by Beneficiary
which directly or indirectly results in or contributes to the release of
Borrower or any other person or any collateral for any Related Obligation;
(e) the unenforceability or invalidity of any collateral assignment (other than
this Deed of Trust) or guaranty with respect to any Related Obligation, or the
lack of perfection or continuing perfection or lack of priority of any lien
(other than the lien hereof) which secures any Related Obligation; (f) any
failure of Beneficiary to marshal assets in favor of Trustor or any other
person; (g) any modification of any Related Obligation, including any renewal,
extension, acceleration or increase in interest rate; (h) any and all rights and
defenses arising out of an election of remedies by Beneficiary, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a Guaranteed Obligation or Third-Party Obligation, has destroyed Trustor’s
rights of subrogation and reimbursement against the principal by the operation
of Section 580d of the California Code of Civil Procedure or otherwise; (i) any
law which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation; (j) any failure of Beneficiary to file or enforce a
claim in any bankruptcy or other proceeding with respect to any person; (k) the
election by Beneficiary, in any bankruptcy proceeding of any person, of the
application or non-application of Section 1111(b)(2) of the

 

17



--------------------------------------------------------------------------------

United States Bankruptcy Code; (l) any extension of credit or the grant of any
lien under Section 364 of the United States Bankruptcy Code; (m) any use of cash
collateral under Section 363 of the United States Bankruptcy Code; or (n) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any person. Trustor further waives any and all
rights and defenses that Trustor may have because (if applicable) Borrower’s
debt is secured by real property; this means, among other things, that:
(1) Beneficiary may collect from Trustor without first foreclosing on any real
or personal property collateral pledged by Borrower; (2) if Beneficiary
forecloses on any real property collateral pledged by Borrower, then (A) the
amount of the debt may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) Beneficiary may collect from Trustor even if Beneficiary, by
foreclosing on the real property collateral, has destroyed any right Trustor may
have to collect from Borrower. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses Trustor may have because
Borrower’s debt is secured by real property. These rights and defenses being
waived by Trustor include, but are not limited to, any rights or defenses based
upon Section 580a, 580b, 580d or 726 of the California Code of Civil Procedure.
Without limiting the generality of the foregoing or any other provision hereof,
Trustor further expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to Trustor under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433, or under California Code of Civil Procedure Sections
580a, 580b, 580d and 726, or any of such sections.

4.20.3 Subrogation. Trustor hereby waives, until such time as all Related
Obligations are fully performed: (a) any right of subrogation against Borrower
that relates to any Guaranteed Obligation; (b) any right to enforce any remedy
Trustor may now or hereafter have against Borrower that relates to any
Guaranteed Obligation; and (c) any right to participate in any collateral now or
hereafter assigned to Beneficiary with respect to any Guaranteed Obligation or
Third-Party Obligation.

4.20.4 Borrower Information. Trustor agrees: (a) that Beneficiary would not make
the Loan but for this Deed of Trust; (b) that Trustor has not relied, and will
not rely, on any representations or warranties by Beneficiary to Trustor with
respect to the creditworthiness of Borrower or the prospects of repayment of any
Guaranteed Obligation from sources other than the Subject Property; (c) that
Trustor has established and/or will establish adequate means of obtaining from
Borrower on a continuing basis financial and other information pertaining to the
business operations, if any, and financial condition of Borrower; (d) that
Trustor assumes full responsibility for keeping informed with respect to
Borrower’s business operations, if any, and financial condition; (e) that
Beneficiary shall not have any duty to disclose or report to Trustor any
information now or hereafter known to Beneficiary with respect to Borrower,
including, without limitation, any information relating to any of Borrower’s
business operations or financial condition; and (f) that Trustor is familiar
with the terms and conditions of the Transaction Agreements and consents to all
provisions thereof.

4.20.5 Reinstatement of Lien. Beneficiary’s rights hereunder shall be reinstated
and revived, and the enforceability of this Deed of Trust shall continue, with
respect to any amount at any time paid on account of any Guaranteed Obligation
which Beneficiary is thereafter required to restore or return in connection with
a bankruptcy, insolvency, reorganization or similar proceeding with respect to
Borrower.

4.20.6 Subordination. Until all of the Guaranteed Obligations and Third-Party
Obligations have been fully paid and performed: (a) Trustor hereby agrees that
all existing and future indebtedness and other obligations of Borrower or any
Third-Party Obligor to Trustor (collectively, the “Subordinated Debt”) shall be
and are hereby subordinated to all Related Obligations which constitute
obligations of the applicable Borrower or Third-Party Obligor, and the payment
thereof is hereby deferred in right of payment to the prior payment and
performance of all such Related Obligations; and (b) Trustor

 

18



--------------------------------------------------------------------------------

shall not collect or receive any cash or non-cash payments on any Subordinated
Debt or transfer all or any portion of the Subordinated Debt; and (c) in the
event that, notwithstanding the foregoing, any payment by, or distribution of
assets of, Borrower or any Third-Party Obligor with respect to any Subordinated
Debt is received by Trustor, such payment or distribution (i) is hereby assigned
to Beneficiary as security for the Secured Obligations, and (ii) shall be
immediately paid over to Beneficiary.

4.20.7 Lawfulness and Reasonableness. Trustor warrants that all of the waivers
in this Deed of Trust are made with full knowledge of their significance, and of
the fact that events giving rise to any defense or other benefit waived by
Trustor may destroy or impair rights which Trustor would otherwise have against
Beneficiary, Borrower and other persons, or against collateral granted by
Borrower or other persons. Trustor agrees that all such waivers are reasonable
under the circumstances and further agrees that, if any such waiver is
determined (by a court of competent jurisdiction) to be contrary to any law or
public policy, the other waivers herein shall nonetheless remain in full force
and effect.

4.20.8 Enforceability. Trustor hereby acknowledges that: (a) the obligations
undertaken by Trustor in this Deed of Trust are complex in nature, and
(b) numerous possible defenses to the enforceability of these obligations may
presently exist and/or may arise hereafter, and (c) as part of Beneficiary’s
consideration for entering into this transaction, Beneficiary has specifically
bargained for the waiver and relinquishment by Trustor of all such defenses, and
(d) Trustor has had the opportunity to seek and receive legal advice from
skilled legal counsel in the area of financial transactions of the type
contemplated herein. Given all of the above, Trustor does hereby represent and
confirm to Beneficiary that Trustor is fully informed regarding, and that
Trustor does thoroughly understand: (i) the nature of all such possible
defenses, and (ii) the circumstances under which such defenses may arise, and
(iii) the benefits which such defenses might confer upon Trustor, and (iv) the
legal consequences to Trustor of waiving such defenses. Trustor acknowledges
that Trustor makes this Deed of Trust with the intent that this Deed of Trust
and all of the informed waivers herein shall each and all be fully enforceable
by Beneficiary, and that Beneficiary is induced to enter into this transaction
in material reliance upon the presumed full enforceability thereof.

4.20.9 Disclosure of Information; Participants. Trustor understands and agrees
that Beneficiary may elect to sell, assign, or participate all or any part of
Beneficiary’s interest in the Loan pursuant to the terms of the Notes, and that
any such sale, assignment or participation may be to one or more financial
institutions, private investors, and/or other entities, at Beneficiary’s sole
discretion. Trustor further agrees that Beneficiary may disseminate to any such
potential purchaser(s), assignee(s) or participant(s) all documents and
information (including, without limitation, all financial information) which has
been or is hereafter provided to or known to Beneficiary with respect to:
(a) the Subject Property and Collateral and its operation; (b) any party
connected with the Loan (including, without limitation, the Trustor, Borrower,
any partner of Borrower and any guarantor); and/or (c) any lending relationship
other than the Loan which Beneficiary may have with any party connected with the
Loan.

4.21 Waiver of Statute of Limitations. Trustor waives the right to assert any
statute of limitations as a defense and the Secured Obligations, to the fullest
extent permitted by applicable law.

4.22 Entire Agreement. This Deed of Trust, together with the Trustor Guaranty,
represents the entire agreement between Trustor and Beneficiary with respect to
the subject matter hereof, superseding any and all other agreements, promises or
representations as they relate to that subject matter.

[remainder of this page intentionally left blank; signature pages follow]

 

19



--------------------------------------------------------------------------------

SIGNATURE OF TRUSTOR:

 

KAISER EAGLE MOUNTAIN, LLC, a Delaware limited liability company By:

/s/ Doug Divine

Name:

Doug Divine

Title: Authorized Person

 

(Signature page to Deed of Trust – Eagle Mountain)



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

STATE OF CALIFORNIA

COUNTY OF                     )

 

On                                           before me,

 

(insert name and title of the officer)

personally appeared                                         , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

 

(Seal)

 

(Signature page to Deed of Trust – Eagle Mountain)